Exhibit 10.1
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of
June 11, 2008 by and between Securus Technologies, Inc., a Delaware corporation
(the “Corporation”), and Richard A. Smith (the “Executive”).
RECITALS
     WHEREAS, the Corporation desires to employ the Executive in the capacity,
hereinafter stated (referred to in Section 1 below), and the Executive desires
to become employed by the Corporation in such capacity for the period and on the
terms and conditions set forth herein; and
     WHEREAS, the Executive and the Corporation each acknowledge and agree that
the terms and conditions of employment set forth below are reasonable and
necessary in order to protect the legitimate business interests of the
Corporation and to compensate the Executive for information, knowledge and
experience brought to or gained from the Corporation.
     NOW, THEREFORE, in consideration of the premises and the mutual agreements
set forth below, the parties hereby agree as follows:
     1. EMPLOYMENT / NOMINATION. Effective on June 23, 2008 (the “Effective
Date”) the Corporation hereby agrees to employ the Executive as its Chairman and
Chief Executive Officer, and the Executive hereby accepts such employment, on
the terms and conditions hereinafter set forth. So long as the Executive
continues to be employed by the Corporation, the Corporation agrees to cause the
Executive to be nominated for election as a member of the Board of Directors
(the “Board”) of the Corporation. The Executive’s appointment as Chairman shall
be on January 6, 2009.
     2. EMPLOYMENT PERIOD. The period of employment of the Executive by the
Corporation hereunder (the “Employment Period”) shall commence on the Effective
Date, and the Employment Period shall terminate on the earlier of (i) July 1,
2012 (the “Termination Date”) or (ii) the date Executive’s employment hereunder
is earlier terminated in accordance with Section 5 of this Agreement.
     3. POSITION AND DUTIES. The Executive shall devote substantially all of his
business time, attention, skills and energies during the Employment Period to
the business of the Corporation, performing such specific functions on behalf of
the Corporation that are generally incident to and consistent with the
Executive’s position as the Board may direct. The Executive shall hold the
position of President and Chief Executive Officer of the Corporation and shall
report directly to the Board and have all powers and duties which are associated
with such position in the industries in which the Corporation is engaged. The
Executive shall not, without prior written consent from the Board (which consent
shall not be unreasonably withheld):
          (a) serve as or be a consultant to or employee, officer, agent or
director of any corporation, partnership or other entity other than the
Corporation and/or its subsidiaries (other than civic, charitable, or other
public service organizations); or

1



--------------------------------------------------------------------------------



 



          (b) have more than a five percent (5%) ownership interest in any
enterprise other than the Corporation if such ownership interest would have a
material adverse effect upon the ability of the Executive to perform his duties
hereunder.
Nothing herein shall preclude the Executive from performing charity work and
managing his own personal investments and affairs so long as such activities do
not materially interfere with the performance of the Executive’s duties
hereunder.
     4. COMPENSATION AND RELATED MATTERS.
          (a) BASE SALARY. During the Employment Period, the Corporation shall
pay the Executive a base salary at the rate specified in Exhibit A (the “Base
Salary”), which Base Salary shall be paid in equal installments in accordance
with the Corporation’s payroll policy, subject to Section 5 below.
          (b) BONUS. During the Employment Period, the Executive shall receive
the bonuses as specified in Exhibit A.
          (c) RESTRICTED SHARES. The Executive shall be awarded restricted
shares of the Corporation’s Class B Common Stock, no par value, per share (the
“Class B Stock”), of the Corporation as specified in Exhibit A.
          (d) OTHER BENEFITS. During the Employment Period, the Executive shall
be entitled to and eligible for group health insurance coverage and any other
fringe benefits in accordance with policies applicable generally to salaried
employees of the Corporation. The Executive shall also be entitled to five
(5) weeks paid vacation and other paid absences during the Employment Period in
accordance with policies applicable generally to salaried employees of the
Corporation. The Executive shall be reimbursed for reasonable expenses incurred
in connection with and directly related to the business of the Corporation and
the performance of his duties hereunder in accordance with the policies
established by the Corporation for reimbursement of such expenses.
          (e) MOVING EXPENSE REIMBURSEMENT. The Corporation shall reimburse the
Executive up to $50,000 for reasonable documented expenses to relocate himself
and his immediate family to Dallas, Texas, which shall be paid as soon as
practicable following the submission of appropriate documentation, but no later
than the end of the year following the year in which the expenses are incurred.
          (f) LIFE INSURANCE PREMIUMS. During the Employment Period, the
Corporation shall reimburse the Executive up to $3,500 annually for premiums of
an insurance policy on the life of the Executive, which shall be paid as soon as
practicable following the submission of appropriate documentation, but no later
than the end of the year following the year in which the expenses are incurred.
          (g) BI-ANNUAL PHYSICAL. The Corporation shall pay up to $10,000
bi-annually of the direct costs of an executive physical examination at the Mayo
Clinic, which shall be paid as soon as practicable following the submission of
appropriate documentation, but no later than the end of the year following the
year in which the expenses are incurred.

2



--------------------------------------------------------------------------------



 



          (h) HOME AND WIRELESS INTERNET. The Executive shall be entitled to
receive an expense reimbursement of up to $150 per month for home and wireless
internet services during the Employment Period, which shall be paid as soon as
practicable following the submission of appropriate documentation, but no later
than the end of the year following the year in which the expenses are incurred.
     5. TERMINATION.
          (a) TERMINATION FOR CAUSE. Prior to the end of the Employment Period,
the Corporation may terminate the Executive’s employment under this Agreement
for “Cause.” For purposes of this Agreement, the Corporation shall have Cause to
terminate the Executive’s employment hereunder in the event that: (i) the
Executive becomes habitually addicted to alcohol or illegal drugs and such
addiction materially and adversely affects (A) the performance of the
Executive’s obligations under this Agreement or (B) the Corporation; (ii) the
Executive discloses confidential information in violation of paragraph 6(a) and
such disclosure has a material adverse effect on the Corporation, (iii) the
Executive engages in competition in violation of paragraph 6(d) or 6(e);
(iv) the Executive has committed any act of willful misconduct, embezzlement or
wrongful conversion of money or property belonging to the Corporation or its
subsidiaries, or any act of fraud against the Corporation or its subsidiaries or
in the performance of his duties for the Corporation that adversely affects the
business of the Corporation; (v) the Executive is convicted of a felony at any
time hereafter, which is reasonably likely to either (A) have an adverse effect
on the Corporation or its business or (B) result in the incarceration of the
Executive; (vi) the Executive has failed to comply with any lawful (as
determined by the Corporation’s outside counsel) and material directive of the
Board related to and consistent with his employment duties promptly following
notice to the Executive of such failure; (vii) the Executive has willfully
failed to substantially perform his duties hereunder (other than any such
failure resulting from the Executive’s death or health), and such failure
continues for more than 15 days after written notice thereof to the Executive;
or (viii) the Executive has been convicted of any criminal act of egregious
misconduct involving serious moral turpitude to the extent that the Executive’s
credibility and reputation no longer conform to the standard of the
Corporation’s executives. Any determination of whether the Executive has failed
to substantially perform his duties shall not be based solely on the performance
or financial condition of the Corporation. The Executive will be furnished an
opportunity upon at least 15 days prior written notice to state his case to the
Board with counsel prior to any termination for “Cause.” If the Executive’s
employment is terminated by the Corporation for Cause or the Executive
voluntarily resigns other than as a result of Constructive Discharge, the
Corporation shall pay the Executive any Base Salary accrued or owing to the
Executive hereunder through the date of termination and shall reimburse the
Executive for any expenses incurred prior to the date of termination and
otherwise reimbursable pursuant to Section 4(e), less any amounts owed by the
Executive to the Corporation, and the Corporation shall have no further
liability or obligation to the Executive hereunder or in respect of his
employment. Any amount due under this Section 5(a) shall be paid in a lump sum
within 30 days after the end of the Employment Period.

3



--------------------------------------------------------------------------------



 



          (b) TERMINATION WITHOUT CAUSE. Prior to the end of the Employment
Period, (i) the Corporation may terminate the Executive’s employment under this
Agreement for a reason other than Cause or no reason whatsoever (i.e., without
Cause); or (ii) the Executive may terminate his employment under this Agreement
due to Constructive Discharge (as defined below) so long as the Executive gives
the Board written notice of the event giving rise to such Constructive Discharge
within sixty (60) days of the occurrence thereof and such Constructive Discharge
remains uncured by the Corporation thirty (30) days after the Board’s receipt of
such notice; provided that if the Corporation has not cured a breach of this
Agreement within the thirty (30) day period referenced in clause (iii) of the
definition of Constructive Discharge set forth below this sentence will not be
deemed to grant the Corporation an additional thirty (30) day cure period with
respect to such breach. If the Executive’s employment is terminated without
Cause or by Constructive Discharge pursuant to this Section 5(b) prior to the
expiration of the Employment Period, the Corporation shall pay to the Executive
an amount equal to (A) the lesser of (1) two-times the Executive’s annual Base
Salary or (2) the amount of remaining Base Salary that would have been payable
to the Executive from the date of such termination of employment through the
Termination Date; provided that such amount shall not be less than one-times the
Executive’s annual Base Salary, plus (B) the benefits set forth in Sections 4(d)
and 4(f) (other than accrued but unused vacation pay) which were paid to the
Executive in the year prior to the year in which his employment was terminated,
plus (C) a pro-rated bonus for the year in which Executive was terminated (based
on the number of months the Executive was employed by the Corporation in such
year), if the bonus target for such year was being achieved on the date of
termination (on a pro rata basis, based on the number of months the Executive
was employed by the Corporation in such year) (collectively, the “Severance
Payment”); provided that the Severance Payment shall be conditioned upon the
Executive’s voluntary execution of a written general release substantially in
the form of Exhibit B hereto (the “Release”); provided further, that the
Corporation shall have the right to modify the Release to reflect facts and
circumstances existing at the time of the Executive’s termination. The
Corporation shall pay fifty percent (50%) of the Severance Payment in one
payment within thirty (30) days after the end of the Employment Period provided
that such release has been in full force and effect for at least ten (10) days,
and pay the remaining portion of the Severance Payment on the date that is
twelve (12) months after the last day of the Employment Period; provided,
however, that if the Executive is a “specified employee” within the meaning of
Internal Revenue Code Section 409A(a)(2)(B)(i), no portion of the Severance
Payment that is deferred compensation subject to Section 409A will be made
before the date that is six (6) months after the payment date provided in the
previous clause. For purposes of this Section 5(b), the term “Constructive
Discharge” means:
               (i) a material adverse reduction in the Executive’s job function,
authority, duties or responsibilities, or a similar change in the Executive’s
reporting relationships;
               (ii) a required relocation of Executive of more than seventy
(70) miles outside of Dallas/Ft. Worth, Texas;
               (iii) any breach of any of the material terms of this Agreement
by the Corporation which is not cured within thirty (30) days following written
notice thereof by the Executive to the Corporation; or

4



--------------------------------------------------------------------------------



 



               (iv) during the Employment Period, any failure to nominate and/or
elect the Executive as a member of the Board and/or any removal of the Executive
as a member of the Board (other than for Cause or pursuant to applicable law).
     6. CONFIDENTIAL INFORMATION, REMOVAL OF DOCUMENTS, DEVELOPMENTS AND
NON-COMPETITION, RELEASE.
          (a) CONFIDENTIAL INFORMATION. The Executive shall hold in a fiduciary
capacity for the benefit of the Corporation and its subsidiaries all trade
secrets, confidential information, proprietary information, knowledge and data
relating to the Corporation and/or the businesses or investments of the
Corporation which was obtained by the Executive in connection with the
Executive’s employment by the Corporation and its subsidiaries including such
information with respect to any products, improvements, formulas, designs or
styles, processes, services, customers, suppliers, marketing techniques,
methods, know-how, data, future plans or operating practices (“Confidential
Information”); provided that “Confidential Information” shall not include
information that (i) is or becomes generally available to the public other than
as a result of a disclosure by the Executive or (ii) is or becomes available to
the Executive on a non-confidential basis from a source that is not known to the
Executive to be prohibited from disclosing such information to the Executive by
a legal, contractual or fiduciary obligation. Except as may be required or
appropriate in connection with his carrying out his duties under this Agreement,
the Executive shall not, without the prior written consent of the Corporation or
as may otherwise be required by law or legal process, communicate or divulge any
such Confidential Information to anyone other than the Corporation and those
designated by the Corporation. The Corporation, understands, acknowledges and
agrees that, notwithstanding this Section 6, the Executive may disclose to his
advisors the terms and conditions of this Agreement to the extent reasonably
necessary to enforce this Agreement.
          (b) REMOVAL OF DOCUMENTS. All records, files, drawings, letters,
memoranda, reports, computer data, computer disks, electronic storage media,
documents, models and the like relating to the business of the Corporation
and/or the business of any of its subsidiaries, which the Executive prepares,
uses or comes into contact with and which contain Confidential Information shall
be the exclusive property of the Corporation to be used by the Executive only in
the performance of his duties for the Corporation and shall not be removed by
the Executive from the premises of the Corporation (without the written consent
of the Corporation) during or after the Employment Period unless such removal
shall be required or appropriate in connection with his carrying out his duties
under this Agreement, and, if so removed by the Executive, shall be returned to
the Corporation immediately upon termination of the Executive’s employment
hereunder, or earlier request by the Corporation (with the Executive retaining
no copies thereof nor any notes or other records relating thereto).
          (c) DEVELOPMENTS. The Executive will make full and prompt disclosure
to the Corporation of all inventions, improvements, discoveries, methods,
developments, software and/or works of authorship relating in any way to the
business, activities or affairs of the Corporation or any of its subsidiaries,
whether patentable or not, which are created, made, conceived or reduced to
practice (in whole or in part) by the Executive or under his direction or
jointly with others during the Employment Period, whether or not during normal
working hours or on the premises of the Corporation (collectively,
“Developments”); provided that (i)

5



--------------------------------------------------------------------------------



 



“Developments” shall not include processes that (A) are not information or
communication technology-related and (B) the Executive utilized at least 70% of
the components of such processes prior to his employment with the Corporation;
provided further that the Corporation shall be entitled to use any such
processes after the Executive ceases to be employed by the Corporation. The
Executive agrees to assign and does hereby assign to the Corporation all of his
right, title and interest in and to all Developments and related patents,
copyrights and applications thereto. The Executive shall do all permissible
things, and take all permissible action, necessary or advisable, in the
Corporation’s sole discretion and at the Corporation’s expense, to cause any
other person related to the Executive or an entity controlled by the Executive
having an interest in a Development to assign to the Corporation all of such
person’s or entity’s right, title and interest in and to such Development and
related patents, copyrights and applications therefor. The Executive agrees to
cooperate fully with the Corporation at the Corporation’s expense, both during
and after the termination of the Employment Period, with respect to the
procurement, maintenance and enforcement of copyrights and patents (both in the
United States and foreign countries) relating to Developments.
          (d) NON-COMPETITION. During (i) the Executive’s employment with the
Corporation and (ii) the Post-Employment Non-Competition Period, the Executive
(A) shall not engage, anywhere within the geographical areas in which the
Corporation or any of its subsidiaries is then conducting its business
operations, directly or indirectly, alone, in association with or as a
shareholder, principal, agent, partner, officer, director, executive or
consultant of any other organization, in any business which involves or relates
to providing services to a Competitive Business (defined below); (B) shall not
solicit or encourage any officer, executive, independent contractor, vendor or
consultant of the Corporation or any of its subsidiaries to leave the employ of,
or otherwise cease his relationship with, the Corporation or any of its
subsidiaries; provided that a general solicitation not targeted at any such
officer, executive, contractor, vendor or consultant shall not violate this
Section 6(d); and (C) shall not solicit, divert or take away, or attempt to
divert or to take away, the business or patronage of any of the customers or
accounts, of the Corporation or any of its subsidiaries which were served by any
such entity within twenty-four (24) months of the time the Executive ceases to
be employed by the Corporation. This Section 6(d) shall not prohibit the
Executive from owning less than 5% of the common stock of any entity whose
common stock is listed on a national exchange, interdealer quotation system, or
over-the-counter bulletin board; provided that the Executive is not an officer,
director, employee, agent or consultant to such entity. If the Executive
violates any of the provisions of this Section 6(d), following his termination
of employment, the computation of the time period provided herein shall be
tolled from the first date of the breach until the earlier of (i) the date
judicial relief is obtained by the Corporation, (ii) the Corporation states in
writing that it will seek no judicial relief for said violation, or (iii) the
Executive provides satisfactory evidence to the Corporation that such breach has
been remedied. If, at any time, the provisions of this Section 6(d) shall be
determined to be invalid or unenforceable, by reason of being vague or
unreasonable as to area, duration or scope of activity, this Section 6(d) shall
be considered divisible and shall become and be immediately amended to only such
area, duration and scope of activity as shall be determined to be reasonable and
enforceable by the court or other body having jurisdiction over the matter; and
the Executive agrees that this Section 6(d) as so amended shall be valid and
binding as though any invalid or unenforceable provision had not been included
herein. For purposes of this Section 6, Executive and the Corporation agree
that:

6



--------------------------------------------------------------------------------



 



“Competitive Business” shall mean (i) the inmate telephone business, (ii) the
business of selling, leasing or otherwise providing law enforcement or offender
management systems, jail management systems and/or other tracking or record
systems to inmate, jail, probationary or correctional facilities, (iii) the
billing, collection and/or validation business within the inmate telephone
industry, and/or (iv) any material line of business that the Corporation or any
of its subsidiaries are engaged in on the date of termination, expiration or
non-extension of the Employment Period; provided, however, that Competitive
Business shall not include an organization where the activities described in
(i) through (iv) do not represent a material portion of such organization’s
revenues and (I) the Executive’s duties do not relate to such activities or
(II) the Executive does not participate in such activities; and
“Post-Employment Non-Competition Period” shall mean the earlier of (a) the three
(3) year period immediately following the expiration or earlier termination of
the Employment Period and (b) the period after the termination of the Employment
Period and ending on the thirty first (31st) day after the Executive notifies
the Board in writing of any material breach by the Corporation of this Agreement
if such breach has not been cured within such 31 day period.
          (e) NON-COMPETITION IN EXPANSION MARKETS. The Executive acknowledges
that a valuable asset of the Corporation is the plan of the Corporation to
extend and expand its business, by acquisition or otherwise, to areas of the
United States of America which the Corporation does not yet serve as of the date
hereof. Accordingly, during (i) the Executive’s employment with the Corporation
and (ii) Post-Employment Non-Competition Period, the Executive shall not engage,
anywhere in the United States of America, directly or indirectly, alone, in
association with or as a shareholder, principal, agent, partner, officer,
director, executive or consultant of any other organization, in any Competitive
Business. If the Executive violates any of the provisions of this Section 6(e),
following his termination of employment, the computation of the time period
provided herein shall be tolled from the first date of the breach until the
earlier of (i) the date judicial relief is obtained by the Corporation, (ii) the
Corporation states in writing that it will seek no judicial relief for said
violation, or (iii) the Executive provides satisfactory evidence to the
Corporation that such breach has been remedied. If, at any time, the provisions
of this Section 6(e) shall be determined to be invalid or unenforceable, by
reason of being vague or unreasonable as to area, duration or scope of activity,
this Section 6(e) shall be considered divisible and shall become and be
immediately amended to only such area, duration and scope of activity as shall
be determined to be reasonable and enforceable by the court or other body having
jurisdiction over the matter; and the Executive agrees that this Section 6(e) as
so amended shall be valid and binding as though any invalid or unenforceable
provision had not been included herein.
          (f) CONTINUING OPERATION. Any termination of the Executive’s
employment or of this Agreement shall have no effect on the continuing operation
of this Section 6.
          (g) LEGITIMATE BUSINESS INTERESTS. The Executive has carefully read
and considered the provisions of this Section 6 and, having done so, agrees that
the restrictions set forth herein, including, without limitation, the time and
geographic restrictions set forth above, are fair and reasonable and are
reasonably required for the protection of the legitimate business interests and
goodwill of the Corporation.

7



--------------------------------------------------------------------------------



 



          (h) REMEDIES. The Executive acknowledges that any violation of any of
the covenants and agreements contained in this Section 6 may result in
irreparable and continuing harm and damage to the Corporation which would be
extremely difficult to quantify and for which money damages alone would not be
adequate compensation. Consequently, the Executive agrees that, in the event he
violates or threatens to violate any of these covenants and agreements, the
Corporation shall be entitled to seek: (1) entry of an injunction enjoining such
violation and/or requiring the Executive to return all materials or other
proprietary information of the Corporation and (2) money damages insofar as they
can be determined. In addition to the foregoing, within five (5) days of a
determination that the Executive has violated Section 6, the Executive shall
repay the Corporation 50% of any Severance Payments the Executive has received
as of the date of such violation. Nothing in this Agreement shall be construed
to prohibit the Corporation and its subsidiaries from also pursuing any other
legal or equitable remedy, the parties having agreed that all remedies that are
not inconsistent are cumulative.
     7. SEVERABILITY. Whenever possible, each provision and term of this
Agreement will be interpreted in a manner to be effective and valid, but if any
provision or term of this Agreement is held to be prohibited or invalid, then
such provision or term will be ineffective only to the extent of such
prohibition or invalidity, without invalidating or affecting in any manner
whatsoever the remainder of such provision or term or the remaining provisions
or terms of this Agreement.
     8. WAIVER. The rights and remedies of the parties to this Agreement are, to
the extent not inconsistent, cumulative and not alternative. Neither the failure
nor any delay by any party in exercising any right, power or privilege under
this Agreement will operate as a waiver of such right, power or privilege, and
no single or partial exercise of any such right, power or privilege will
preclude any other or further exercise of such right, power or privilege. To the
maximum extent permitted by applicable law, (a) no claim or right arising out of
this Agreement can be waived, released or discharged by one party, in whole or
in part, by a waiver, release or renunciation of the claim or right unless in
writing signed by the other party; (b) no waiver that may be given by a party
will be applicable except in the specific instance for which it is given; and
(c) no notice to or demand on one party will be deemed to be a waiver of any
obligation of such party or of the right of the party giving such notice or
demand to take further action without notice or demand as provided in this
Agreement.
     9. BINDING AGREEMENT. This Agreement shall be binding upon the Corporation
and its affiliates, and the Executive and his assigns, heirs and legal
representatives. Each of the Corporation’s subsidiaries shall be third party
beneficiaries of this Agreement and may independently enforce and benefit from
the terms hereof.

8



--------------------------------------------------------------------------------



 



     10. OTHER AGREEMENTS; INDEMNIFICATION. The Executive hereby represents that
the Executive is not bound by the terms of any agreement with any previous
employer or other party to refrain from using or disclosing any trade secret or
confidential or proprietary information in the course of the Executive’s
employment with the Corporation or to refrain from competing, directly or
indirectly, with the business of such previous employer or any other party. The
Executive further represents that his performance of all of the terms of this
Agreement does not and will not breach any agreement to keep in confidence
proprietary information, knowledge or data acquired by the Executive in
confidence or in trust prior to the date of this Agreement, and the Executive
will not disclose to the Corporation or any subsidiary or knowingly induce the
Corporation or any subsidiary to use any confidential or proprietary information
or material belonging to any previous employer of the Executive or to any other
person or entity. The Executive hereby indemnifies and agrees to defend and hold
the Corporation and its subsidiaries harmless from and against any and all
damages, liabilities, losses, costs and expenses (including, without limitation,
reasonable attorneys’ fees) resulting or arising directly from any breach of the
representations and covenants contained in the immediately preceding sentence;
provided that the Executive shall not be required to indemnify the Corporation
for payment of his own salary solely because of time that he spends defending a
claim against him. The Executive shall be indemnified and held harmless to the
fullest extent permitted by applicable law, including § 145 of the General
Corporation Law of the State of Delaware, from and against any and all damages,
liabilities, losses, costs and expenses (including, without limitation,
reasonable attorneys’ fees and the costs of investigation) resulting or arising
directly or indirectly as a consequence of the Executive’s service as an officer
and/or director of the Corporation or any of its subsidiaries. Such
indemnification will be provided pursuant to the terms of a mutually agreeable
indemnification agreement which will obligate the Corporation to pay expenses
(within thirty (30) days of invoice) incurred by the Executive in connection
with any matter with respect to which the Executive reasonably claims
entitlement to indemnification; provided that the Executive executes an
undertaking to repay any amount of indemnification to which he is not entitled
pursuant to such indemnification agreement. The Corporation shall maintain at
all times during the Employment Period and for a period of no less than three
(3) years thereafter, directors and officers liability insurance (including the
Executive as a beneficiary) having terms not less favorable than the policies in
effect on the date hereof.
     11. WITHHOLDING. Any payments provided for in this Agreement shall be paid
net of any applicable withholding of taxes required under federal, state or
local law.
     12. RECITALS; HEADINGS; CONSTRUCTION. The Recitals set forth in the
preamble of this Agreement shall be deemed to be included and form an integral
part of this Agreement. The headings of Sections in this Agreement are provided
for convenience only and will not affect its construction or interpretation. All
references to “Section” or “Sections” refer to the corresponding Section or
Sections of this Agreement unless otherwise specified. All words used in this
agreement will be construed to be of such gender or number as the circumstances
require. Unless otherwise expressly provided, the word “including” does not
limit the preceding words or terms. All references herein to the word “or” shall
mean “and/or.” The parties, in acknowledgment that all of them have been
represented by counsel and that this Agreement has been carefully negotiated,
agree that the construction and interpretation of this Agreement and other
documents entered into in connection herewith shall not be affected by the
identity of the party or parties under whose direction or at whose expense this
Agreement and such documents were prepared or drafted.

9



--------------------------------------------------------------------------------



 



     13. TIME OF ESSENCE. With regard to all dates and time periods set forth or
referred to in this Agreement, time is of the essence.
     14. GOVERNING LAW. This Agreement shall be governed by the substantive laws
of the State of Texas, without regard to its conflicts of laws principle; in
particular, Texas substantive law will govern any controversy or claim between
or among the parties hereto, including any claim arising out of or relating to
this Agreement or based on or arising from an alleged tort; provided that any
controversy or claim between or among the parties hereto based on or arising
under the indemnification provisions of Section 10 shall be governed by the laws
of the State of Delaware. This Agreement is intended to reflect certain
provisions of Internal Revenue Code Section 409A and IRS Notice 2005-1 and shall
be construed in good faith compliance with those requirements. In the event any
provisions of this Agreement are determined to be in conflict with the
requirements of Internal Revenue Code Section 409A, IRS Notice 2005-1, or
subsequent Treasury guidance, the Agreement will be administered and amended to
be compliance with such requirements.
     15. ENTIRE AGREEMENT. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter of this Agreement and
supersedes all prior written and oral agreements and understandings between the
parties with respect to the subject matter of this Agreement. This Agreement may
not be amended except by a written agreement executed by both parties.
     16. NOTICES. Any notice, demand or other communication which may or is
required to be given under this Agreement shall be in writing and shall be:
(a) personally delivered; (b) transmitted by United States postage prepaid mail,
registered or certified mail, return receipt requested; (c) transmitted by
reputable overnight courier service such as Federal Express; or (d) transmitted
by legible facsimile (with answer back confirmation) to the parties’ respective
addresses as set forth opposite their signatures hereto). Except as otherwise
specified herein, all notices and other communications shall be deemed to have
been duly given on (I) the date of receipt if delivered personally, (ii) two
(2) calendar days after the date of posting if transmitted by registered or
certified mail, return receipt requested, (iii) the first business day after the
date of deposit if transmitted by reputable overnight courier service or
(iv) the date of transmission with confirmed answer back if transmitted by
facsimile, whichever shall first occur. A notice or other communication not
given as herein provided shall only be deemed given if and when such notice or
communication is actually received in writing by the party to whom it is
required or permitted to be given. The parties may change their address for
purposes hereof by notice given to the other parties in accordance with the
provisions of this Section, but such notice shall not be deemed to have been
duly given unless and until it is actually received by the other party.
     17. COMMON LAW OR OTHER DUTIES. The Executive’s and the Corporation’s
duties obligations, and agreements hereunder are in addition to (and not in
limitation of) any duties or obligations under common law or statute owed to the
Corporation or its subsidiaries by the Executive or by the Corporation to the
Executive by reason of his position as officer, director or Executive, as
applicable, of the Corporation or its subsidiaries; provided that in no event
shall the Executive be entitled to any compensation in respect of his employment
other than as specifically set forth in this Agreement.
     18. COUNTERPARTS. This Agreement may be executed in two or more
counterparts (including by means of telecopied pages), each of which will be
deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Employment Agreement as
of the date first above written.

              SECURUS TECHNOLOGIES, INC.
 
       
 
  By:   /s/ Richard Falcone 
 
       
 
  Title:   Chairman and CEO 
 
       
 
       
 
  Address:    
 
            Securus Technologies, Inc.     c/o H.I.G. Capital, LLC     1001
Brickell Bay Drive     27th Floor     Miami, Florida 33131     Attn: Lewis
Schoenwetter     Facsimile: (305) 379-2322
 
       
 
            /s/ Richard A. Smith      Richard A. Smith
 
       
 
  Address:    
 
       
 
       
 
       
 
            Facsimile No.:

11



--------------------------------------------------------------------------------



 



EXHIBIT A
     (a) Base Salary: The Executive shall receive, for each 12-consecutive month
period beginning on the execution of this Agreement and each anniversary
thereof, a rate of salary that is not less than $450,000 per year, payable in
substantially equal monthly or more frequent installments and subject to normal
tax withholding. During the Employment Period the Executive’s salary rate shall
be reviewed by the Board’s Compensation Committee contemporaneously with all
other Executive Officers of the Corporation (but not less frequently than once
each calendar year) to determine whether an increase in the Executive’s rate of
compensation is appropriate.
     (b) Bonus: A bonus program will be established. The bonus program shall be
based upon mutually agreed objectives for each year. The Executive’s target
bonus shall equal $500,000 which shall be earned upon achievement of such
objectives. The bonus program will be established as part of the Corporation’s
annual forecasts each year. Such bonus program will include a reasonable and
businesslike sliding scale of bonus payments established for performance below
specified objectives. If a Change of Control (as hereinafter defined) of the
Corporation occurs, the Executive shall be entitled to a pro-rated bonus for the
year in which such change occurred (based upon the number of months Executive
was employed in such year prior to such change) if the bonus target for such
year was being achieved on the date of such change (on a pro-rated basis, based
upon the number of months in such year prior to such change). Any bonus payment
under this paragraph (b) shall be paid in a lump sum within thirty (30) days
from the date that the Executive becomes entitled to a specific bonus amount
each year. As used herein the term “Change of Control” will mean a change in the
ownership of a corporation which shall be deemed to occur on the date that any
one person or more than one person acting as a group that did not at the time of
determination own more than 50% of the voting power of the stock of such
corporation acquires ownership of stock of such corporation that, together with
stock already held by such person or group, constitutes more than 50 percent of
the total voting power of the stock of such corporation. However, if any one
person, or more than one person acting as a group, is considered to own more
than 50 percent of the total voting power of the stock of a corporation, the
acquisition of additional stock by the same person or persons is not considered
to cause a change in the ownership of the corporation (or to cause a change in
the effective control of the corporation.
     (c) Shares: Subject to the terms of the Corporation’s 2004 Restricted Stock
Purchase Plan, the Executive shall be eligible to receive shares of the
Corporation’s Class B Common Stock pursuant to the Restricted Stock Agreement
attached hereto as Exhibit C.
     (d) Signing Bonus: Provided that the Executive sells his primary residence
in Arizona to an unaffiliated party on or before December 31, 2008, the
Corporation shall pay him a one-time payment of $100,000, subject to normal
withholding taxes, within 30 days of the consummation of such sale, but not
later than December 31, 2008.
     (e) Termination Bonus: The Executive shall be entitled to receive a
one-time payment of $200,000 upon the earlier to occur of (i) the Termination
Date if the Executive is and has been continuously employed by the Corporation
on such date, (ii) the date that the Corporation terminates the Executive’s
employment prior to the Termination Date without Cause, or (iii) the date that
the Executive resigns prior to the Termination Date as a direct result of a
Constructive Discharge (each, a “Termination Event”). In no event shall the
Executive be entitled to any payment under this Section (e) if the Corporation
terminates his employment for Cause or if he voluntarily resigns other than for
Constructive Discharge. The Executive shall return the $200,000 to the
Corporation if he fails to comply with the terms of Section 6, which shall be in
addition to any injunctive or other equitable relief to which the Corporation
may be entitled. Any payment made under this paragraph (e) shall be paid in a
lump sum within 30 days after a Termination Event occurs and shall be in
addition to any other payments and benefits that Executive may receive under
this Agreement or otherwise.

1



--------------------------------------------------------------------------------



 



EXHIBIT B
SEPARATION AND RELEASE AGREEMENT

2



--------------------------------------------------------------------------------



 



EXHIBIT C
RESTRICTED STOCK AGREEMENT

3